Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application
1.	Applicants’ arguments/remarks filed 1 July 2022 are acknowledged.    Claims 1-11 are currently pending.    Claims 4 and 10-11 were previously withdrawn.  Claim 1 has been amended.  Claims 1-3 and 5-9 are examined on the merits within.

Modified Rejections
Claim Rejections – 35 U.S.C. 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pulapura et al. (U.S. Patent Application Publication No. 2017/0319756) in view of Abbott et al. (U.S. Patent No. 9,174,839).
	Regarding instant claims 1-2, Pulapura et al. teach an anchorage device configured to surround an implantable medical device.  The anchorage device includes a substrate having a hemostatic agent and an active pharmaceutical ingredient selectively positioned on the substrate.  Kits and systems are included.  See abstract.  The substrate is a thin walled structure such as a wafer (i.e., coin-shaped).  See paragraph [0009].  The active pharmaceutical ingredient can include antimicrobials.  See paragraphs [0122 and 0125]. The substrate comprises one or more biodegradable materials.  See paragraph [0085]. The substrate can be formulated into a matrix.  See paragraph [0090].
	Regarding instant claim 3, Figure 2 shows a generally circular shape. 
	Regarding instant claims 6-8, the antibacterial or antimicrobial agents can be chlorhexidine or silver.  See paragraph [0125].
	Pulapura et al. do not teach a sealed sterile container.
	Abbot et al. teach implantable medical devices coated with silver impregnated thin films to kill bacteria.  See column 29, lines 61-67 and column 30, lines 1-6. The article is packaged in a sterile package.  See claim 3. The silver can be ionic silver. See column 6, lines 1-60.
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to package the wafer, antimicrobial composition and implantable electronic device into a sealed sterile container since this is a commonly known methodology to preserve and protect products.  One would have been motivated, with a reasonable expectation of success, because Abbot et al. teach similar formulations comprising antimicrobial thin films effectively stored in sterile packages.  The instant specification does not specifically define “wet package”.  Instead it states the dry package would need to be hydrated with an appropriate biocompatible solvent.  See paragraph [0038]. Thus packaging of the formulation of Pulapura et al. would read on wet package since the composition would be packaged as is, versus with solvent removal.   It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to substitute one known effective antimicrobial agent for another to yield predictable results, i.e., ionic silver for silver.  

4.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pulapura et al. (U.S. Patent Application Publication No. 2017/0319756) in view of Abbott et al. (U.S. Patent No. 9,174,839) as applied to claims 1-3 and 5-8 above and further in view of Tarrand (U.S. Patent Application Publication No. 2009/0162301).
	Neither Pulapura et al. or Abbott et al. teach 2% chlorhexidine gluconate and 70% isopropyl alcohol. 
	Tarrand teaches that skin antisepsis is performed using 70% isopropyl alcohol containing 2% chlorhexidine gluconate.  See paragraph [0006].  A medical device or implant can be contacted with the antiseptic for cleaning purposes.  See paragraph [0014]. 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to substitute one known antimicrobial composition for another to yield effective results, i.e., 70% isopropyl alcohol with 2% chlorhexidine gluconate for chlorhexidine. 

Response to Arguments
	Applicants’ arguments filed 1 July 2022 have been fully considered but they are not persuasive. 
5.	Applicants argued, “The device disclosed by Pulapura is an anchorage device designed to secure one portion of tissue to another.  There is no coin-shaped disc taught.  Pulapura teaches away from use of a coin-like structure.” 
	In response to applicants’ arguments, the claims are directed to a wafer system wherein the wafer comprises a coin-shaped biodegradable matrix.  Pulapura teaches an anchorage device comprising a substrate, wherein the substrate is a wafer.  Coin shape is not defined by the specification.  Merriam-Webster defines coin as a flat piece of metal.  Thus a wafer reads on the shape of “flat”.   It is noted that an anchorage device is not precluded by the claim limitations.
	Thus this rejection is maintained. 

Conclusion
6.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Correspondence
7.	No claims are allowed at this time.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615